DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2017/170605 A1.
Regarding claim 1, WO ‘605 discloses a water absorbing agent having the claimed properties see paragraphs [0025,0048,0057,0065,0089-0090,0126,0143,0148,0168,0171,0181,0273,0318-0326,0328-420,0438]. See also, International Search Report and Written Opinion.
Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘605 as applied to claim 1 above, and further in view of WO 2014/162843 A1 and JP 2014-73448 A.
Regarding claims 4-7, WO ‘605 fails to disclose a powder flowability of 10.0 g/s or more and the further claimed features.
WO ‘843 A1 and JP ‘448 disclose the claimed powder flowability and the further claimed features see WO ‘843 [0253-0245] and JP ‘448 [0017,0038-0039,0173].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the flowability of WO ‘843 and JP ‘448 with the absorbing agent of WO 605 because WO ‘843 discloses a water absorbent with excellent safeness (abstract) and JP ‘448 discloses the flowability in a water absorbent that has excellent handleability as a powder (abstract/overview). See also, International Search Report and Written Opinion.
Regarding claims 5-7, WO ‘843 and JP ‘448 disclose the claimed features. See also, International Search Report and Written Opinion.
Claim(s) 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘605 as applied to claim 1 above, and further in view of WO 2005/075070 A1 and JP 2004-261796 A.
Regarding claims 8-14, WO ‘605 fails to disclose the claimed insertion work and the further claimed features.
WO ‘070 and JP ‘796 disclose the claimed insertion work and the further claimed features.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the insertion work and further claimed features of WO ‘070 and JP ‘796 in the water absorbent of WO ‘650 because WO ‘070 discloses the features in a water absorbent that exhibits enhanced fluidity and bulk density without detriment to absorbing characteristics (abstract) and JP ‘796 discloses the features in a water absorbent (abstract). See also, International Search Report and Written Opinion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD M JOHNSON whose telephone number is (571)272-1352. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWARD M. JOHNSON
Primary Examiner
Art Unit 1736



/EDWARD M JOHNSON/Primary Examiner, Art Unit 1736